Title: To George Washington from George Morgan White Eyes, 8 July 1789
From: White Eyes, George Morgan
To: Washington, George

 

[New York] Wednesday 8th July 1789

The treatment I met with at Princeton & the Character I bear (which I know I am innocent of) here, are great Grievances to me, especially as I have undergone a great many Difficulties, I shall stear my Course towards my native [country] let the Consequence be what it will.
For it is better for me to live in Contentment & Quietude, than a life Contempt & Ignominy. I have not had any thing this while past & I am almost naked, thro’ some guile or other, for what I know. I believe they are tired of doing any thing for me & I am tired waiting for their duty which is incumbent on them by a resolve of Congress.
I am now to look out for myself since I cannot behave myself, better than I have done; for all that I do is in vain, yet all these things are not discourages of my staying here any longer, but I am axious to return & see my Mother & Friends, as it ought to become every person who has a regard for their Nation. I beg you would assist me in my return as I have no other person to apply to; but if not I must do as well as I can.
I wait your determination as long as 10 OClock today with impatience. I am your’s with the greatest respect

G.M. White Eyes

